Title: From Thomas Jefferson to Albert Gallatin, 1 June 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            June 1. 1807.
                        
                        I gave you some time ago a project of a more equal tariff on wines than that which now exists. but in that I
                            yielded considerably to the faulty classification of them in our law. I have now formed one with attention, and according
                            to the best information I possess, classing them more rigorously. I am persuaded that were the duty on cheap wines put on
                            the same ratio with the dear, it would wonderfully enlarge the field of those who use wine to the expulsion of whiskey.
                            the introduction of a very cheap wine (St. George) into my neighborhood within two years passed has quadrupled in that
                            time the number of those who keep wine, and will ere long increase them tenfold. this would be a great gain to the
                            treasury, & to the sobriety of our country. I will here add my tariff, wherein you will be able to chuse any rate of
                            duty you please; and to decide whether it will not on a fit occasion be proper for legislative attention. Affectte.
                            salutns.
                        
                            
                        
                           
                              
                              cost per gallon
                              15 per cent
                              20 per cent
                              25 per cent being the average of present duties 
                              30 per cent
                              35 per cent
                           
                           
                              Tokay, Cape, Malmesey, Hock
                              4.00
                              
                                  .60
                              
                                  .80
                              1.00
                              1.20
                              1.40
                           
                           
                              Champagne, Burgundy, *Claret, Hermitage
                              2.75
                              
                                  .41¼
                              
                              
                                  .55
                              
                                  
                                 .88⅔
                                 
                              
                              
                                  .82½
                              
                              
                                  .96¼
                              
                           
                           
                              London particular Madeira
                              2.20
                              
                                  .33
                              
                                  .44
                              
                                  .55
                              
                                  .66
                              
                                  .77
                           
                           
                              All other Madeira
                              1.80
                              
                                  .27
                              
                                  .36
                              
                                  .45
                              
                                  .54
                              
                                  .63
                           
                           
                              Pacharetti, Sherry
                              1.50
                              
                                  .22½
                              
                              
                                  .30
                              
                                  .37½
                              
                              
                                  .45
                              
                                  .52½
                              
                           
                           
                              + Grave, Palus, Coterotie, Condrieu, Moselle
                              1.25
                              
                                  .18¾
                              
                              
                                  .25
                              
                                  .31¼
                              
                              
                                  .37½
                              
                              
                                  .43¾
                              
                           
                           
                              St. Lucar, all other wines of Spain & all of Portugal
                              
                                  .80
                              
                                  .12
                              
                                  .16
                              
                                  .20
                              
                                  .24
                              
                                  .28
                           
                           
                              Sicily, Teneriffe, Fayal, Malaga, St. George & other Western
                                    islands
                              
                                  .67
                              
                                  .10
                              
                                  .13
                              
                                  .16¾
                              
                              
                                  .20
                              
                                  .23
                           
                           
                              All other wines
                              
                              
                              
                              
                              
                              
                           
                        
                     
                            
                        
                        
                        
                            
                            
                            
                            
                            
                                *The term claret should be abolished because unknown in the country where it is
                                    made, & because indefinite here. The 4. crops should be enumerated here instead of claret, and all other wines
                                    to which that appellation has been applied should fall into the ad valorem class.
                            
                            
                                + this includes Barsac, Sauterne, Beaurne & Preignac
                            
                            
                        
                        
                            
                        
                           present duty & per cent
                            
                           
                        
                        
                           
                           
                           
                           
                           per cent
                           
                        
                        
                           Tokay
                           
                           .45
                           which is
                           11¼
                           
                           
                        
                        
                           Malmsey
                           
                           .58
                           
                           14½
                           
                           
                        
                        
                           Hock
                           
                           .35
                           
                           25
                           
                        
                        
                           Champ.
                           }
                           .45
                           
                           16½
                           
                           
                        
                        
                           Burgy.
                           
                           
                        
                        
                           Hermitage
                           }
                           .35
                           
                           12½
                           
                           
                        
                        
                           Claret
                           
                           
                        
                        
                           
                           
                           .58
                           
                           26½
                           
                           
                        
                        
                           
                           
                           .50
                           
                           27½
                           
                           
                        
                        
                           Pacharetti
                           
                           .23
                           
                           15
                           
                        
                        
                           Sherry
                           
                           .40
                           
                           26½
                           
                           
                        
                        
                           
                           
                           .35
                           
                           28
                           
                        
                        
                           St. Lucar
                           
                           .40
                           
                           50
                           
                        
                        
                           Other Span.
                           .23
                           
                           28¾
                           
                           
                        
                        
                           Sicily
                           
                           .23
                           
                           34
                           
                        
                        
                           Teneriffe &c
                           .28
                           
                           41
                           
                        
                        
                           in bottles
                           .35
                           }
                           often 400 per cent
                        
                        
                           in cask
                           .23
                        
                     
                        
                        
                        
                            
                        
                           present classification & duties 
                           cents 
                        
                        
                           
                           
                           per gall.
                        
                        
                           1.
                           Malmesey, Madeira, Lond. particulr.
                           
                               .58
                        
                        
                           2.
                           all other Madeira
                           
                               .50
                        
                        
                           3.
                           Burgundy, Champagne, Rhenish, Tokay
                           
                               .45
                        
                        
                           4.
                           Sherry & St. Lucar
                           
                               .40
                        
                        
                           5.
                           Claret & all not enumeratd. in bottles
                           
                               .35
                        
                        
                           6.
                           Lisbon, Oporto, & other Portugal wines
                           
                               .30
                        
                        
                           7.
                           Teneriffe, Fayal, Malaga, St. George & all other Western isld. wines.
                           
                               .28
                        
                        
                           
                              proposed classification & duties
                           
                        
                        
                           1.
                           Tokay, Cape, Malmesey, Madeira & Lond. partic. Madeira
                           
                               .58
                        
                        
                           2.
                           all other Madeira.
                           
                               .50
                        
                        
                           3.
                           Pacharetti, Sherry (St. Lucar)
                           
                               .40
                        
                        
                           4.
                           Burgundy, Champagne, Hermitage, Chateaux Margaux, Latour, Lafite Hautbrion, in bottles
                           }
                           
                               .35
                        
                        
                           5.
                           Medoc, Grave, Palus, Cote rotie, Condrieu, in bottles, and all wines of Spain not before mentd. all wines of Portugal
                           }
                           
                               .30
                        
                        
                           6.
                           Sicily, Teneriffe, Fayal, Malaga, St. George & other Western isld. wines
                           }
                           
                               .28
                        
                        
                           7.
                           all other wines not before enumerated or specified 30. p.c. ad valor.  
                        
                     
                            
                        
                        
                    